PER CURIAM.
The petitioner was in receipt of income derived from operations upon oil lands owned by the state of Michigan and leased to the petitioner, rental from which was deposited by the state in its general fund and appropriated for public purposes. The question involved is whether petitioner’s income was taxable by the United States or exempt as a burden upon the state in the exercise of a governmental function. The petitioner relied principally upon Burnet v. Coronado Oil & Gas Co., 285 U.S. 393, 52 S.Ct. 443, 76 L.Ed. 815, and Gillespie v. Oklahoma, 257 U.S. 501, 42 S.Ct. 171, 66 LEd. 338.
It appearing by the recent decision of the Supreme Court of the United States in Guy T. Helvering, Commissioner, v. Mountain Producers Corp., 58 S.Ct. 623, 82 L.Ed. —, decided March 7, 1938, that the doctrine of the above cases has been expressly overruled, it is hereby ordered upon the 'authority of the last cited case that the decision of the United States Board of Tax Appeals in the instant case be, and it is hereby, affirmed.